Citation Nr: 0638678	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  03-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for arthritis of the 
shoulders, elbows, wrists, knees, and ankles.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran had over 20 years active service including 
service in the U. S. Navy from April 1985 to April 2001.  He 
has additional unverified service in the U. S. Army from July 
1978 to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2001 and September 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The veteran's case was remanded for additional development in 
May 2005.  After the requested development was completed and 
the case returned to the Board, the veteran submitted 
completed VA Form 21-4142s, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for multiple sources of records directly to the Board 
in September 2006.  Not all of the sources were identified as 
having records relating to the issues on appeal but most 
forms involved records that may be pertinent to the veteran's 
pending issues.  The RO will have the opportunity to review 
the authorizations provided by the veteran and to obtain 
pertinent records on remand of the case.  

The issues of entitlement to service connection for arthritis 
of the shoulders, elbows, wrists, knees, and ankles and GERD 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a diagnosis of migraine headaches, and 
competent medical evidence of record establishes that the 
headaches began during his military service.

2.  The veteran has a diagnosis of arthritis of the lumbar 
spine, and competent medical evidence of record establishes 
that the arthritis began during his military service.


CONCLUSIONS OF LAW

1.  Migraine headaches were incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).

2.  Arthritis of the lumbar spine was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran has unverified service in the Army from 1978 to 
1982 and service in the Navy from April 1985 to April 2001.  
He has submitted copies of his Army service medical records 
(SMRs) and his Navy SMRs are of record.

The Army SMRs do not reflect treatment for headaches or back 
problems.  The veteran was treated for headaches during his 
Navy service beginning in January 1985.  The headaches 
appeared to be related to head trauma that resulted in a 
laceration of the scalp.  The veteran was treated for 
complaints of headaches in March 2001.  They were diagnosed 
as tension type headaches.  A second entry in March 2001 also 
noted treatment for headaches.  It was noted that because of 
the severity and sudden onset of the headaches the veteran 
would be scheduled for a computed tomography (CT) scan.  
However, he was retired from service prior to being afforded 
a CT scan.  The veteran was prescribed several medications 
used to treat migraine headaches.

In regard to his back the veteran was treated for sudden mid-
back pain after lifting a desk in February 1989.  X-rays at 
that time were normal.  He continued to be followed for his 
back pain for the next several weeks.  The veteran was 
treated again in July 1990 for persistent back pain in the T-
4-T5 area.  He was diagnosed with spinal strain.  The veteran 
was seen in January 2001 with complaints of localized back 
pain after moving a filing cabinet.  X-rays were said to be 
negative.  He was diagnosed with lumbar muscle spasms.  
Finally, the veteran was seen later in January 2001 with 
complaints of low back pain that were said to be almost 
incapacitating.  This was an acute exacerbation.  The 
assessment was chronic, mechanical low back pain.  The 
treatment entry said that if the pain persisted a magnetic 
resonance imaging (MRI) study would be done.  There is no 
evidence an MRI was done during the veteran's last few months 
of service.

The veteran submitted a Report of Medical History as part of 
his retirement physical evaluation in February 2001.  He 
reported having frequent or severe headaches and recurrent 
back pain.  The veteran was noted to have some morning 
stiffness and pain.  This would improve with activity.  He 
took Arthrotec to relieve his symptoms.  In regard to his 
headaches, the veteran was noted to have headaches about once 
a week that were treated with Tylenol.  

The veteran submitted his claim for arthritis of several 
joints, to include his back, in February 2001.  He was 
evaluated under the Benefits Delivery at Discharge (BDD) 
program.  He was afforded a VA examination in February 2001.  
The VA examiner also completed the forms for the veteran's 
military physical examination. 

The same complaints regarding the back and headaches 
expressed on the medical history were noted on the VA 
examination.  The examiner noted that x-rays of the lumbar 
spine were found to be negative in January 2001.  In regard 
to the back complaints the examiner provided a diagnosis of 
arthralgia that was consistent with degenerative joint 
disease (DJD) and not likely inflammatory joint disease in 
view of laboratory studies that were conducted.  The examiner 
did not provide an assessment/diagnosis in regard to 
headaches.

The veteran's claim for arthritis of the back was denied in 
March 2002.  The basis for the denial was that there was no 
diagnosis of arthritis in service and that x-rays were 
negative for evidence of arthritis.

The veteran submitted his notice of disagreement in June 
2001.  He noted that he continued to take Arthrotec and 
Tylenol #3 for his joint pain, to include his back.  He also 
said that he was taking Midrin and Fiorcet for his migraine 
headaches.  

The veteran submitted an additional statement in November 
2001.  His said that his migraine headaches had not increased 
but he was having at least three per week.  He used his 
prescription medicine to control them.  

The veteran submitted a statement from M. A. Zoller, M.D., 
dated in November 2001.  Dr. Zoller said he had treated the 
veteran for migraines on November 16, 2001.

The RO denied the veteran's claim for service connection for 
migraine headaches in March 2002.  The basis for the denial 
was that the veteran was diagnosed with tension headaches in 
service.  Further, the veteran's February 2001 VA examination 
did not provide a diagnosis of migraine headaches.  Finally, 
although the veteran was treated for migraine headaches in 
November 2001, this was not felt to be evidence of a chronic 
condition.

Records from M. Rosada, M.D., were received in January 2003.  
The records related to treatment provided to the veteran from 
June 2002 to November 2002.  The records show that the 
veteran was seen as a new patient in June 2002.  He was noted 
to have a history of DJD and migraines and that his last 
physical was in February 2001.  Additional entries provided 
evidence of treatment for migraine headaches, DJD, and 
discogenic back disease.  The veteran was given Oxycontin to 
treat his back pain in September 2002.  The veteran was also 
prescribed physical therapy for his back for twice a week 
sessions.

Dr. Rosada provided a statement in May 2003 wherein he said 
that he had treated the veteran for migraine headaches, 
osteoarthritis and chronic lower back pain.  

The veteran submitted another statement from Dr. Rosada, 
along with additional treatment records for the period from 
November 2002 to June 2003, in August 2003.  Dr. Rosada 
repeated that he had treated the veteran for migraine 
headaches, osteoarthritis and chronic lower back pain.  A 
December 2002 entry noted that the veteran complained of 
chronic low back pain that radiated into both extremities.  
He also continued to have migraine headaches that were 
minimally decreased with the addition of Elavil for 
treatment.  Additional entries noted continued treatment for 
the veteran's DJD and discogenic back disorder and migraine 
headaches.

Also submitted were the results of x-rays of the lumbar spine 
from January 2003.  The x-rays were said to be negative.  
However, an MRI report from April 2003 noted a tiny right 
paracentral posterior disc protrusion at L5-S1 with no nerve 
root impingement or displacement.  

The veteran submitted a statement from Dr. Zoller in November 
2003.  Dr. Zoller said that the veteran had multiple medical 
issues, most notably chronic migraine headaches.  He repeated 
that the veteran was diagnosed with, and treated for migraine 
headaches in November 2001.

The veteran submitted the results of another MRI of the 
lumbar spine ordered by a Dr. Hussein in March 2005.  The MRI 
report noted that there were degenerative disc changes at L5-
S1, along with the findings from the April 2003 MRI.

The Board remanded the case for additional development in May 
2005.

The veteran was afforded a VA neurology examination in May 
2005.  The examiner noted that he had reviewed the claims 
folder as part of the examination preparation.  The examiner 
said that the veteran reported having headaches in service 
beginning in 1989 and that the headaches had persisted.  The 
veteran took Midrin for the headaches.  The veteran said the 
headaches occurred three to four times per week.  The veteran 
also said that he had had five to six prostrating episodes of 
headaches over the last year.  In regard to the back, the 
veteran said he first developed back pain in 1985.  The 
initial episode resolved after a few days, however, he 
continued to have instances of back pain that had progressed 
to where he now had constant pain.  The veteran said that he 
had used Tylenol #3 and Oxycontin for his pain.  He had also 
had epidural injections.  The examiner noted the results of 
the March 2005 MRI of the lumbar spine.  The examiner said 
that the veteran had both migraine headaches and degenerative 
disc disease (DDD).  He said that both of the conditions 
reportedly began in service and that there was at least a 50 
percent probability that both the migraine headaches and 
arthritis of the lumbar spine were incurred during active 
service.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995); 
accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Lay evidence in the form of statements or testimony of the 
veteran is competent to establish evidence of symptomatology 
where symptoms are capable of lay observation.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 
451 F.3d. 1331

A.  Migraine Headaches

The veteran was treated for headaches in service beginning in 
1985.  He was also treated for headaches in 2001, just prior 
to his retirement.  The latter treatment also considered 
additional tests, such as a CT scan, to address the severity 
and sudden onset of the headaches.  There was never a 
diagnosis of chronic migraine headaches during service; 
however, the veteran was prescribed medications such as 
Imitrex, and Midrin that are used to treat migraine 
headaches.

The veteran continued to complain of migraine headaches and 
has produced evidence of post-service treatment from Dr. 
Zoller in November 2001.  Further, the veteran had continued 
treatment for his migraine headaches from Dr. Rosada from 
June 2002 through June 2003.  

The May 2005 VA examiner reviewed the above evidence and said 
that the veteran's migraine headaches began in service.  The 
examiner also concluded that there was at least a 50 percent 
probability that the veteran's current diagnosis of migraine 
headaches were incurred during active duty.  

The veteran has presented credible lay evidence of 
symptomatology for symptoms that he is competent to observe.  
The very rating criteria used to evaluate migraine headache 
disabilities is based almost exclusively on a subjective 
reporting of symptoms.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2006).  Although he was not diagnosed with 
migraine headaches during service, the veteran was treated 
continuously for the condition, as diagnosed by two separate 
physicians, beginning in November 2001.  The VA examiner 
found the evidence to support a conclusion that the veteran's 
current migraine headaches were related to service.  In light 
of the evidence of record, and no contrary medical opinion to 
the contrary, the veteran's claim for service connection for 
migraine headaches is granted.

B.  Lower Back

The veteran's Navy SMRs document repeated episodes of back 
pain beginning in 1989.  Some are associated with specific 
events such as lifting a desk or moving a cabinet.  Some are 
associated with no precipitating factor at all.  The SMRs 
show the back pain as more severe in 2001.  The military 
physician considered doing an MRI to further evaluate the 
reason for the veteran's back pain but he was retired before 
an MRI was obtained.

The veteran was afforded a VA examination, prior to his 
retirement, as part of the BDD program.  Although x-rays of 
the lumbar spine were negative as of January 2001, the 
February 2001 VA examiner said that the veteran's back pain 
was due to DJD of the back.  Although this was a VA 
examination, it was accomplished while the veteran was still 
on active duty.

The records from Dr. Rosada show that the veteran continued 
to receive treatment for his chronic back pain, to include 
physical therapy.  Dr. Rosada provided diagnosis of both DJD 
of the lumbosacral spine and discogenic disease.  "Discogenic 
means caused by derangement of an intervertebral disk."  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 329 (1991) (citing to 
Dorland's Illustrated Medical Dictionary 480 (27th ed. 1988).  
An April 2003 MRI, ordered by Dr. Rosada, provided evidence 
of the disc protrusion at L5-S1.  A second MRI, from March 
2005, added a finding of DDD at L5-S1.

The May 2005 VA examiner again reviewed the claims folder, to 
include the above evidence.  The examiner concluded that 
there was at least a 50 percent probability that the 
arthritis of the lumbar spine was incurred during service.  

The veteran was clinically diagnosed with arthritis of the 
back at the time of his February 2001 VA examination.  
Contemporaneous x-rays did not show the arthritis.  The 
veteran did complain of back pain that the examiner 
associated with DJD.

The veteran continued to complain of back pain and received 
additional diagnoses of DJD and discogenic disease from Dr. 
Rosada.  The April 2003 MRI confirmed the disc disease.  The 
March 2005 MRI confirmed the DDD.

The veteran exhibited symptoms of a chronic disease in 
service, although x-rays did not confirm it at the time.  
Even x-rays of the lumbar spine from January 2003 failed to 
note a defect, but the April 2003 MRI did.  The veteran 
continued to exhibit symptoms of the chronic disease of 
arthritis throughout the years.  The March 2005 MRI confirmed 
the presence of DDD.  The May 2005 VA examiner determined 
that the veteran had arthritis of the lumbar spine and that 
this was related to service.  Thus the evidence supports a 
grant of service connection for a disability of the lumbar 
spine and the veteran's claim is granted.

The Board notes that the veteran originally sought service 
connection for arthritis of the back as part of an overall 
claim for service connection for arthritis of multiple 
joints.  He later submitted the April 2003 MRI in support of 
his claim and the issue of service connection for lumbar disc 
protrusion at L5-S1 was separately developed by the RO.  The 
Board finds that the opinion of the May 2005 VA examiner is 
that the veteran's lumbar spine disability is characterized 
by DDD and arthritis, as noted in the impression provided in 
the report.  Accordingly, the grant of service connection for 
a lumbar spine disorder encompasses the issues of service 
connection for arthritis of the back and service connection 
for a lumbar disc protrusion at L5-S1.

As the decision regarding the veteran's migraine headaches 
and lumbar spine disabilities results in a complete grant of 
benefits sought on appeal for those issues, a discussion of 
the notice and duty to assist requirements will serve no 
useful purpose.


ORDER

Entitlement to service connection for migraine headaches is 
granted.

Entitlement to service connection for arthritis of the lumbar 
spine is granted.


REMAND

As noted in the Introduction, the veteran submitted evidence 
of outstanding medical evidence that may be pertinent to the 
issues remaining on appeal.  Those records must be requested 
in the development of his claim.

The veteran provided copies of his Army SMRs in June 2004.  
The veteran's representative questioned whether the Army SMRs 
were complete in a submission dated in April 2005.  The 
representative noted the absence of a discharge examination 
and felt this was indicative of missing records.  VA is 
required to either obtain or make efforts to obtain records 
in the custody of a Federal department or agency.  38 C.F.R. 
§ 3.159(c)(2) (2006).  Even though the veteran has provided 
copies of his Army SMRs, there is a question as to whether 
they are complete.  A request to the appropriate agency for 
the veteran's records must be made in keeping with the 
regulatory requirement.

The Board remand of May 2005 directed that the veteran be 
afforded VA examinations in regard to his claim for service 
connection for the several issues on appeal.  The veteran was 
examined in regard to his GERD in May 2005.  The examiner 
noted a history from a review of the claims folder and from 
an interview of the veteran.  The examiner stated that the 
veteran had current evidence of GERD.  The examiner did not 
provide any opinion as to whether the veteran's current 
diagnosis of GERD was related to military service.  The 
examination report is inadequate in that an opinion as to 
etiology was not provided as requested and, in light of the 
identification of additional sources of evidence that may be 
pertinent to the claim, a new examination is required.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In regard to the veteran's claim for service connection for 
arthritis of the shoulders, elbows, wrists, knees, and 
ankles, he was examined in June 2005.  The examination report 
diagnoses are confusing at best.  The examiner appears to 
state that the veteran currently has persistent 
chondromalacia that is related to service.  However, the 
report states that it is less likely than not related to 
"service-connected condition."  The same is true of a right 
knee condition.  The words "less likely as not" are used 
but it appears the intent is to say that the right knee 
condition being discussed is related to service.  Given the 
apparent contradictions there may be an error in the 
transcription.  Also, the examiner fails to provide an actual 
diagnosis for both the right knee and right shoulder 
conditions, symptoms are described as opposed to an 
identifiable condition.  Finally, the examiner stated that x-
rays were to be obtained for both shoulders and both knees.  
There is no indication in the examination report that the x-
rays were done or, if so, the results of those x-rays.  

Because the veteran has identified additional records to be 
obtained in this case, and because of the deficiencies 
contained in the examination report, a new examination is 
required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the 
veteran.  

The veteran should be advised that he may 
have to provide updated VA Form 21-4142s 
for the previously identified sources as 
the sources may require a more recent 
authorization.

2.  The RO should obtain the veteran's 
Army service medical records.  

3.  Upon completion of the above 
development, the veteran should be 
afforded an examination to address his 
claim of service connection for GERD.  
The claims folder should be reviewed by 
the examiner prior to the examination.  
If the veteran is found to suffer from 
GERD, the examiner is requested to offer 
an opinion as to whether there is at 
least a 50 percent probability or greater 
that GERD began during the veteran's 
military service or is related to such 
service.  A complete rationale for any 
opinion expressed must be provided.

4.  The veteran should be afforded an 
examination to address the veteran's 
claim of arthritis of the several joints.  
The claims folder and a copy of this 
remand should be made available to and 
reviewed by the examiner prior to the 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  The 
examiner should identify any and all 
disorders of the shoulders, elbows, 
wrists, knees, and ankles that may be 
present.  The examiner is requested to 
offer an opinion as to whether there is 
at least a 50 percent probability or 
greater that any current disorder of the 
above identified joints is related to the 
veteran's military service.  A complete 
rationale for any opinion expressed must 
be provided.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall, supra.  

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


